MEMORANDUM *
Beverlee and Joseph Schweighardt appeal from the judgment of the district court affirming the judgment of the United States Bankruptcy Court. We have jurisdiction pursuant to 28 U.S.C. § 158(d).
We review de novo the district court’s decision on appeal from a bankruptcy court. Neilson v. Chang (In re First T.D. & Investment, Inc.), 258 F.3d 520, 526 (9th Cir.2001). The bankruptcy court’s findings of fact are reviewed for clear error, and its conclusions of law are reviewed de novo. Ardmor Vending Co. v. Kim (In re Kim), 130 F.3d 863, 865 (9th Cir.1997).
Appellants’ claims on appeal are all predicated on alleged errors in the bankruptcy court’s findings of fact. The district court considered the record made in the bankruptcy court and affirmed. We have carefully examined all the testimony, exhibits and argument presented on behalf of the appellants, and we conclude that the district court’s findings, conclusions and judgment are supported by the record.1 Determining that the district court made no error in affirming the bankruptcy court, we affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Although the excerpts of record contain limited materials, we have obtained and considered the entire record on file in the district court clerk’s office.